1
                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
2

3
                                             ) Case No. 3:20-cv-05560-CRB
4     ABANTE ROOTER AND PLUMBIN)
5     Individually                           )
      and On Behalf of All Others Similarly S)
6
                                             )
7                       Plaintiff,           )
      v.                                     ) [PROPOSED] ORDER OF
8
                                             ) DISMISSAL
9     STRESS FREE FUNDS, LLC and DO          )
10
      through 10 inclusive and each of them)
                                             )
11    Defendant
                                             )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety, with prejudice as to the named Plaintiff,
15
     and without prejudice as to the Putative Classes alleged in the complaints,
16
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear
17
     their own costs and attorneys’ fees.
18                                              Dated this ____________________
                                                             May 4, 2021
19

20

21                                               _______________________________
                                                  Honorable Judge of the District Court
22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
